Citation Nr: 0801159	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An August 2002 RO rating decision denied the veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for PTSD; the veteran did 
not appeal this August 2002 RO rating decision.

2.  Evidence associated with the claims file after the last 
final denial in August 2002 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The August 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  In the case of a request to 
reopen a previously disallowed claim, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for PTSD, the Board notes 
that a lengthy discussion of VCAA notice is unnecessary as 
the Board is reopening this claim.  Nevertheless, the Board 
observes that letters sent to the veteran in September 2003 
and January 2007 adequately fulfilled VA's duty to provide 
notice in accordance with the VCAA.

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as well as various VA 
medical records and records associated with a Social Security 
Administration (SSA) disability determination.  Pertinent to 
the veteran's request to reopen his previously disallowed 
claim, the RO requested the veteran's extended personnel 
records based on statements received in conjunction with his 
claim.  The Board finds that all relevant evidence necessary 
for an equitable disposition of the issue of reopening the 
veteran's claim has been obtained, and that this issue is 
therefore ready for appellate review.

Analysis

38 C.F.R. § 3.156(a) (2007) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in an August 2002 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, his basic service personnel records (201 
file), VA treatment records dated July 1977 through June 
2000, and a December 1999 treatment report from a private 
physician, Dr. Lester. 

The veteran's initial claim of entitlement to service 
connection for PTSD was denied by RO rating decision dated in 
December 1999.  This rating decision indicates that the basis 
for the RO's denial is the lack of evidence of a diagnosis of 
PTSD based on a verifiable stressor.  The veteran did not 
timely appeal this decision; therefore, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
The veteran filed a request to reopen this previously 
disallowed claim, and in the August 2002 rating decision, the 
RO denies the veteran's request to reopen his claim for PTSD 
because although he presented evidence of a diagnosis of PTSD 
based on his experiences in Vietnam, he has not presented 
evidence of a verifiable stressor.  The veteran did not 
timely appeal the RO's decision in August 2002; therefore, it 
became final.  Id.

The veteran filed another request to reopen this claim in 
September 2003.  The RO again denied his request by rating 
decision dated in December 2003 on the basis of a lack of new 
evidence pertaining to a verifiable stressor.  Following the 
RO's denial in August 2002, additional evidence was 
associated with the claims file, including additional 
statements from the veteran regarding, VA treatment records 
dated from February 2001 through June 2005, records 
associated with an SSA disability determination, and the 
veteran's extended personnel file.  Pertinent to the 
veteran's request is a statement made by the veteran in his 
December 2004 notice of disagreement that one of his earlier 
claimed stressors, namely, discharging his weapon at Viet 
Cong in the village of "Dogpatch," resulted in a subsequent 
court martial.  The veteran asserts that this stressor should 
be verifiable.  A review of the extended personnel records 
received following receipt of the veteran's request to reopen 
his claim show that he was court martialed and found guilty 
of (1) being absent from his unit for three hours; (2) 
visiting the village of "Dogpatch," which was not 
designated as a Liberty area; and (3) wrongfully and 
willfully discharging a firearm thereby endangering human 
life.

The Board finds that the extended personnel records verifying 
the veteran's described incident and subsequent Court Martial 
are both new and material evidence.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  First, the veteran's extended 
personnel records were not available at the time of the prior 
decision; therefore, they are new.  Additionally, these 
documents verify that the veteran did discharge his firearm 
during his stay in Vietnam and that this incident resulted in 
a court martial.  Finally, the Board notes that there is 
competent medical evidence that the veteran has a diagnosis 
of PTSD based on general Vietnam experiences; thus, it is 
possible that his diagnosis may be based on this verifiable 
stressor.  In sum, the Board is of the opinion that the above 
described evidence is material to the veteran's claim because 
it suggests that he has PTSD based on a claimed in-service 
stressor.  Therefore, presuming the credibility of the 
evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  Such 
evidence is so significant that it must now be considered in 
order to fairly decide the merits of these claims, and as 
such, the claim for entitlement to service connection for 
PTSD must be reopened for full review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the claim is granted.


REMAND

In the present case, the veteran asserts that his PTSD is 
due, in part, to the events which are the subject of a March 
1966 special court martial order.  As described above, the 
veteran was absent without the proper authority from his unit 
on January 28, 1966.  At such time he was in the village of 
"Dogpatch," which was not a liberty area under any 
circumstances, and while there he discharged a firearm.  The 
veteran asserts that he fired upon three Viet Cong he saw in 
walking through the village; he contends that he was there on 
authorized leave drinking with members of his fellow unit.  

The statute and regulations direct that direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a) (2007).  In the 
present case, the Board finds that the issue of whether the 
events experienced by the veteran on January 28, 1966, to 
include the firing of a weapon and events related thereto, 
including his subsequent court martial, were the result of 
his willful misconduct is raised by the current evidence of 
record.  Moreover, the Board concludes that this issue is 
"inextricably intertwined" with the veteran's claim of 
entitlement to service connection for PTSD.  In this regard, 
if the events of January 28, 1966, and subsequent court 
martial, are found to be the result of the veteran's willful 
misconduct, his claim of entitlement to service connection 
for PTSD may not be based on this verifiable stressor.
The issue of "whether the events experienced by the veteran 
on January 28, 1966, to include the firing of a weapon and 
events related thereto including his subsequent court 
martial, were the result of his willful misconduct," has yet 
to be developed and adjudicated by the agency of original 
jurisdiction (AOJ).  Therefore, a determination may not be 
made regarding the current claim on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (the United States Court of 
Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review).  Additionally, while this appeal is on remand, the 
AOJ should provide all notice and assistance in accordance 
with the VCAA and adjudicate the issue of "whether the 
events experienced by the veteran on January 28, 1966, to 
include the firing of a weapon and events related thereto, 
including his subsequent court martial, were the result of 
his willful misconduct." 

Finally, if the AOJ determines that the events experienced by 
the veteran on January 28, 1966, to include the firing of a 
weapon and events related thereto including his subsequent 
court martial, were not the result of willful misconduct, 
then the Board finds that the veteran should be provided a VA 
examination to determine whether his current diagnosis of 
PTSD may be supported by the verified stressor of the events 
of January 28, 1966.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 
specific to the issue of "whether the 
events experienced by the veteran on 
January 28, 1966, to include the firing of 
a weapon and events related thereto, 
including his subsequent court martial, 
were the result of his willful 
misconduct."  The letter must: (i) advise 
him of the type of evidence needed to 
substantiate this claim; (ii) apprise him 
of the evidence he must submit; (iii) 
apprise him of the evidence VA will 
obtain; and (iv) request that he submit 
any relevant evidence in his possession.  
See also Dingess v. Nicholson, 19 Vet App 
473 (2006).

2.  Following all proper notice and 
development, adjudicate the issue of 
"whether the events experienced by the 
veteran on January 28, 1966, to include 
the firing of a weapon and events related 
thereto, including his subsequent court 
martial, were the result of his willful 
misconduct" and provide the veteran with 
appropriate notice of the decision made.

3.  If, and only if, the AOJ determines 
that the events experienced by the veteran 
on January 28, 1966, to include the firing 
of a weapon and events related thereto, 
including his subsequent court martial, 
were not the result of willful misconduct, 
then schedule the veteran for a VA 
examination for the purpose of determining 
the existence and etiology of the 
veteran's PTSD.  The claims folder, 
including a copy of this REMAND and a 
description of the events of January 28, 
1966, and subsequent court martial, must 
be sent to the examiner for review.  The 
examiner should indicate that he or she 
has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  Initially, the 
examiner must determine whether the 
veteran currently has PTSD.  Then the 
examiner should determine whether the 
corroborated in-service stressor, 
specifically, the events of January 28, 
1966, and subsequent court martial 
proceeding, was sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressor 
identified as having been verified by the 
record.  If PTSD is diagnosed, but is not 
the result of the verified stressor, the 
examiner should identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


